Citation Nr: 0722727	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-24 925	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 12, 2004 Board decision which determined that the 
appellant did not have basic eligibility for nonservice-
connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The appellant has brought this motion as the widow of a 
deceased individual who served in the Philippine 
Commonwealth Army from August 1941 to February 1942 and with 
the regular Philippine Army from October 1945 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received in July 2006, in which she alleges CUE in a January 
12, 2004 Board decision that denied her claim of entitlement 
to nonservice-connected death pension benefits.


FINDINGS OF FACT

1.  In a January 12, 2004 decision, the Board determined 
that the moving party did not have basic eligibility for VA 
nonservice-connected death pension benefits.

2.  The moving has failed to clearly and specifically set 
forth any alleged errors of fact or law in the January 12, 
2004 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1404(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000. 
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA 
redefined VA's duty to assist a veteran in the development 
of a claim.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA does not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
U. S. Court of Appeals for Veterans Claims (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).


In the instant case, the Board denied the moving party's 
claim for nonservice-connected benefits in January 2004 
because the basic criteria for eligibility for such benefits 
had not been met.  Specifically, the Board noted that under 
the law, the appellant's deceased husband's service was not 
deemed to have been active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).  

In her June 2006 motion for revision, the moving party 
stated her belief that the Board's January 12, 2004 decision 
was based on clear and unmistakable error.  She argued that 
she had not received the statement of the case.  She also 
maintained that she had not received any assistance from VA.  
However, the record does not reflect that the statement of 
the case was returned as undeliverable.  As noted above, the 
failure to fulfill the duty to assist is not a valid basis 
for a finding of CUE.

The Board also finds that there was no denial of due 
process.  Following the issuance of the statement of the 
case, the appellant executed the VA Form 9.  In that 
document (Box 9) the appellant reported that she had read 
the statement of the case.  Her current assertion of non-
receipt is inconsistent with the record and does not provide 
a basis to establish clear and unmistakable error. 

The moving party has otherwise failed to allege any specific 
error of fact or law in the Board's January 2004 decision, 
the factual or legal basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Because the moving party's motion fails to 
comply with the requirements set forth in 38 C.F.R. 
§ 20.1404(b) (2006), the motion is dismissed without 
prejudice.



ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




